Citation Nr: 1721136	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to service connection for a left lower extremity nerve disability, to include as secondary to a service-connected low back disability. 

4.  Entitlement to service connection for a urinary system disability, to include as secondary to a service-connected low back disability.  

5.  Entitlement to service connection for residuals of lung cancer.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to March 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent rating for a low back disability, an April 2009 rating decision by the Cleveland, Ohio, RO, which, in relevant part, granted service connection for right lower extremity radiculopathy, rated 10 percent, and a March 2011 rating decision, which, in relevant part, continued a 10 percent rating for right lower extremity radiculopathy, denied service connection for a left lower extremity nerve disability, lung cancer, and a urinary system disability, and denied a TDIU rating.  The Veteran's record is now in the jurisdiction of the Cleveland, Ohio, RO.   

In February 2017, a hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is in the Veteran's record.  At the hearing additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration, and the Veteran was granted a 60-day abeyance period for the submission of further evidence.  That time period lapsed; no additional evidence was received. 

The issue of service connection for a left ankle/foot disability, including as secondary to a service-connected low back disability, has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

The Board finds that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.  The most recent VA examinations to assess the severity of her low back and right lower extremity nerve disabilities were in September 2015.  At the February 2017 Board hearing, the Veteran testified that both service-connected disabilities have worsened since.  In light of the length of intervening time period since she was last examined by VA, and her report of worsening, a contemporaneous examination to assess the disabilities is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  At the hearing, the Veteran also testified that she was scheduled to undergo an MRI of the spine on approximately February 20, 2017; records of such procedure are not currently associated with her record.  Records of all VA evaluations or treatment she may have received for such disabilities may contain pertinent information, are constructively of record, and must be secured.

The Veteran contends that she has a left lower extremity nerve disability and a urinary system disability, both secondary to her service-connected low back disability.  See February 2017 hearing transcript; see also May 2011 statement.  The record contains conflicting medical evidence regarding whether or not she has a left lower extremity nerve disability and a urinary system disability.  As to the claimed left lower extremity nerve disability, the record reflects complaints of bilateral lower extremity radiculopathy in January 2010 and June 2011; January 2017 left hip x-rays showed degenerative/arthritic changes involving the sacroilical joints.  The Board also notes, however, that a left lower extremity nerve disability was not found on June 2011 and September 2015 VA examinations.  Regarding the claimed urinary system disability, the Board notes a November 2010 assessment of mixed urinary incontinence, detrusor dysnergia, with complaints of urinary incontinence in February 2010, on September 2010 VA examination, and at the February 2017 hearing.  Notably, the Veteran denied bladder problems on January 2009 examination (for housebound status purposes), February 2009 VA spine examination, and September 2015 VA spine examination.  The conflicting medical evidence must be reconciled.  

The Veteran contends that she has residuals of lung cancer from exposure to polychlorinated biphenyls (PCBs) and/or asbestos at Fort McClellan.  See February 2017 Board hearing transcript.  [Notably, in 1993, she was found to have right lung adenocarcinoma and had a portion of her right upper lung removed.]  In support of her claim, she has submitted portions of a report entitled, Honoring the Call to Duty: Veterans' Disability Benefits in the 21st Century.  The article notes that PCBs are currently being studied as a cancer risk, but are not a known cancer risk.  The article further explains that while some military members may have been exposed to PCBs during their time at Fort McClellan, because there is no VA registry of such, "a correlation cannot be determined."  The record also contains a September 2010 VA nexus opinion which indicates that the Veteran's lung cancer was most likely secondary to her long history of smoking, noted to be one to three packs a day since November 1967.  See December 1997 Tobacco Use/Nicotine Dependence Questionnaire.  However, as mentioned the Veteran has raised another theory of entitlement, namely exposure to asbestos, which requires additional development.  

Proper development of a claim of service connection for a disease claimed to be due to exposure to asbestos includes ascertaining:  The nature and extent of exposure to asbestos in service, if any; the nature and extent of exposure to asbestos prior to, and following, service, if any; determining whether or not the Veteran has an asbestos-related disease; determining whether an asbestos-related disease is related to the Veteran's exposure to asbestos in service.  Such development has not been completed in the instant case.

Specifically, the record does not include adequate development or findings regarding exposure to asbestos in service or elsewhere, or adequate development of medical evidence regarding whether or not her lung cancer (including residuals of lung cancer) is related to exposure to asbestos in service.  If exposure to asbestos is shown in service, a medical nexus opinion will be necessary.

The issue of entitlement to a TDIU rating is inextricably intertwined with the claims being remanded, and appellate consideration of that issue must be deferred pending resolution of the other remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Notably, there is conflicting evidence in the record regarding the Veteran's employment in 2006.  While the Veteran has provided authorization for VA to secure records from three employers (two of whom did not respond), a December 2010 Report of General Information identified another employer; the Veteran declined to provide an authorization for VA to secure records from that employer, indicating she has already done some.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated (to the present, those not already associated with the record) complete clinical records of all VA examinations and treatment the Veteran has received for her low back, both lower extremities, pulmonary complaints, and urinary/bladder complaints, specifically including the report of a February 2017 spine MRI.  

2. Thereafter, the AOJ should arrange for any further development indicated, and make formal findings of fact for the record regarding the nature and extent of the Veteran's exposure to asbestos during service and (specifically addressing her allegation of exposure to asbestos at Fort McClellan).

If, and only if, she is determined to have been exposed to asbestos in service, the AOJ should arrange for the Veteran to be examined by a pulmonologist to ascertain the likely etiology of her residuals of lung cancer, and specifically whether such disease is related to any acknowledged exposure to asbestos in service.  The entire record (to specifically include the AOJs finding regarding the nature and extent of the Veteran's exposure to asbestos in service and this remand) must be reviewed by the examiner in conjunction with the examination.  Any studies deemed necessary should be completed.  Based on examination of the Veteran and review of her record, the examiner should provide an opinion that responds to the following:

Please identify the likely etiology of the Veteran's postoperative lung cancer.  Specifically, is it at least as likely as not (a 50 % or greater probability) that such disease was incurred or aggravated during the Veteran's active service, to include as due to exposure to asbestos in service acknowledged by the AOJ?  

The opinion must include rationale with citation to supporting factual data and medical literature/treatise as deemed appropriate.  

3. After the completion of the development sought in # 1, above, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of her service-connected low back and right lower extremity radiculopathy disabilities.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All pertinent findings should be described in detail.  The findings must include reports of range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, with weight-bearing, and during flare-ups.  The examiner should note whether or not there have been incapacitating episodes of disc disease (and if so, their frequency and duration); neurological symptoms (and if so their nature and severity); and whether the spine is ankylosed.  The examiner must specifically determine whether or not the Veteran has a left lower extremity nerve disability and/or urinary system disability which are neurological manifestations of her low back disability.  [If neurological or urology consult is deemed necessary to address this question, such should be arranged.] 

If a left lower extremity nerve disability and/or urinary system disability is diagnosed, but determined to not be a neurological manifestation of the low back disability, the examiner is asked to provide opinions that respond to the following:

(a) Please identify the likely etiology for the diagnosed left lower extremity nerve or urinary system disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to an event, injury, or disease in service?

(b) If the response to (a) is that the diagnosed disability is not related directly to the Veteran's service, is it at least as likely as not (a 50% or better probability) it was aggravated by the service-connected low back disability?  

(c) If a diagnosed left lower extremity nerve or urinary system disability is found to be unrelated to service, and to not have been aggravated by the Veteran's low back disability, please identify the etiology that is considered more likely.  

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

4. The AOJ should then review the record, arrange for any further development (suggested by the results of development and adjudications on the other issues remanded -or otherwise necessary such as complete updated information regarding employment) necessary with respect to TDIU, and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

